 


109 HR 3888 IH: HOPE VI Reauthorization Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3888 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Shays (for himself, Ms. Waters, Mr. Leach, Mr. Watt, Mr. Davis of Alabama, Mr. Gerlach, Mr. Frank of Massachusetts, Mr. Boehlert, Mrs. Maloney, Mr. Pastor, Mrs. Johnson of Connecticut, Mr. Peterson of Minnesota, Mr. Holt, Mr. Scott of Georgia, Mr. Meeks of New York, Ms. Baldwin, Ms. Wasserman Schultz, Mr. Grijalva, Mr. Cummings, Ms. DeLauro, Mr. Markey, Mr. McIntyre, Mr. Owens, Mr. Gutierrez, Mr. Rush, Mr. Kildee, Mr. Wexler, Mr. Cooper, Mr. Moore of Kansas, Mrs. McCarthy, Ms. Kaptur, Mr. Miller of North Carolina, Mr. Etheridge, Mr. Conyers, Mr. Menendez, Mr. Berman, and Mr. Payne) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To reauthorize the HOPE VI program for revitalization of public housing projects. 
 
 
1.Short titleThis Act may be cited as the HOPE VI Reauthorization Act of 2005. 
2.Authorization of appropriationsSection 24(m) of the United States Housing Act of 1937 (42 U.S.C. 1437v(m)) is amended by striking paragraph (1) and inserting the following new paragraph: 
 
(1)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $600,000,000 for each of fiscal years 2007 through 2011.. 
3.Extension of programSection 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)) is amended by striking September 30, 2006 and inserting September 30, 2011. 
 
